Citation Nr: 0117538	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from January 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The Board notes that in a statement of November 1998, the 
veteran requested that he be scheduled for a hearing before 
the Board.  In December 1998, the Board denied the veteran's 
appeal for service connection for bilateral hearing loss 
disability without affording him the requested hearing.  
Thereafter, the veteran was scheduled for a Board hearing in 
February 1999 at the Board's office in Washington, D.C.; 
however, in January 1999, the veteran requested that the 
Board hearing be scheduled at the RO rather than in 
Washington, D.C.  In response to this request, the veteran 
was scheduled for a Board hearing at the RO in March 2001.  
In February 2001, the veteran affirmatively withdrew his 
request for a Board hearing.  Consequently, the Board 
decision of December 1998 will not be vacated.


FINDINGS OF FACT

1.  In an unappealed decision of December 1998, the Board 
denied service connection for bilateral hearing loss.

2.  The evidence received since the December 1998 Board 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and which is 
so significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.

3.  Bilateral hearing loss disability is etiologically 
related to acoustic trauma to which the veteran was subjected 
during service.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

2.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1131 (West Supp. 2000); Pub. L. No. 106-
475, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 3.303, 
3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above service connection for bilateral hearing loss 
disability was denied in an unappealed decision of the Board 
of December 1998.  The Board determined that the veteran's 
claim was not well grounded because there was no competent 
evidence of a nexus between the veteran's current hearing 
loss disability and his military service.

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

The evidence received since the December 1998 Board decision 
includes later medical evidence of bilateral hearing loss 
disability.  Of note is a February 2000 statement from Robert 
T. Fritz, M.D.  Dr. Fritz stated that he had been treating 
the veteran for 7 years for hearing loss.  He noted that he 
had taken a detailed history from the veteran and had 
conducted tests that he felt were necessary to confirm the 
diagnosis.  It was his opinion that that noise exposure and 
concussion from tanks firing M-90 ammunition during service 
were as likely as not the cause of the veteran's nerve damage 
and hearing loss in both ears.  The Board finds that this 
evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, since it links current 
hearing loss disability to service, it is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, the claim for service 
connection for bilateral hearing loss disability is reopened.

With respect to the merits of the reopened claim, the Board 
notes that the record also indicates that the veteran has had 
post-service noise exposure coincident to recreational 
hunting, but there is no indication in the record that the 
veteran had any post-service noise exposure comparable to 
that experienced during service.  There is no post-service 
medical evidence which contradicts Dr. Fritz's opinion.  
Therefore, the Board is satisfied that the evidence 
supportive of the reopened claim is at least in equipoise 
with that against the claim.  Accordingly, service connection 
is warranted for bilateral hearing loss disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-99 (2000). 
ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral hearing loss disability is granted.	

The reopened claim for service connection for hearing loss 
disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

